DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/6/2022, in reply to the Office Action mailed 3/3/2022, is acknowledged and has been entered.  Claim 1 has been amended.  Claims 1, 2, 5, 7, 8, 10-19, 25 and 39-47 are pending, of which claims 25 and 44-47 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1, 2, 5, 7, 8, 10-19 and 39-43 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 8, 10-19 and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the limitation “wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction.”  Applicant’s response indicates that “support for the amendment can be found at least at [0089-0092] of the published application and Figs. 5A-5C.”  However upon review of the cited text and Figures, it is not clear that the specification as originally filed provides support for the amended limitation.  For example, the text does specifically recite wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction.  Upon review of the figures, it appears that in each of the proposed mechanisms in Figures 5A-C, after the second arrow in each instance, a spin state change occurs from para- to ortho- hydrogen.  See sites a and b and a and a’, respectively, in each of the figures after the second arrow.  Clarification is requested.  For the purpose of prior art search it is interpreted that the claimed limitation may include preservation of a parahydrogen spin state during at least a portion of the interaction.  This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7, 8, 10, 12, 17-19, 39, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable Iali et al. (US 2020/0246491) in view of Chekmenev (US 11,016,152).
Iali teaches a method for the preparation of a hyperpolarised target molecule, wherein said molecule comprises at least one --OH, --NH or --SH moiety, via proton exchange from a polarisable molecule, said method comprising the steps of: (i) preparing a fluid containing a transfer catalyst; parahydrogen; and a polarisable molecule containing at least one exchangeable proton, such as, an --OH, --NH or --SH moiety; (ii) applying a magnetic field or radio frequency excitation such that hyperpolarisation is transferred from parahydrogen to the polarisable molecule when bound to the magnetisation transfer catalyst; (iii) separately or simultaneously introducing a target molecule, wherein said target molecule contains at least one --OH, --NH or --SH exchangeable proton, enabling hyperpolarisation transfer via proton exchange with the polarisable molecule (abstract and paragraphs 0015+).
The use of ammonia (NH3), benzylamine (BnNH2), phenethylamine (PEA) and acetamide (AcNH2) is reported. Rapid proton exchange in protic solvents led to the successful hyperpolarisation of a range of 1H-transfer receptors such as H2O, butanol and glucose. We have called this second effect RELAY in accordance with its indirect route (paragraph 0014).
It will be understood that a polarisable molecule containing at least one --OH may comprise, individually or in combination, an alcohol moiety, such as methanol, ethanol, butanol, etc (paragraph 0036).
It will also be understood that a polarisable molecule containing at least one --NH may optionally comprise an amine or amide moiety or their congeners. Thus, a polarisable molecule containing at least one --NH may comprise, individually or in combination, a primary, secondary or tertiary amine, such as NH3, etc. (paragraph 0037).
With regard to claims 18 and 19, observation of hyperpolarisation was also observed in the effective proton response of H2O (in dichloromethane-d2 (paragraph 0142).
With regard to claims 42 and 43, the hyperpolarisation target molecule may reflect a complex biomolecule containing exchangeable protons such as an enzyme, a protein, an alkaloid, an oligosaccharide or strand of DNA, RNA or adenosine triphosphate. After proton exchange the target biomolecule will become sensitised to NMR or MRI detection. This approach is therefore suited to the characterisation of large molecules and the probing of drug binding/active site conformations, dynamics and folding (paragraph 0111).
With regard to the amended limitation wherein the catalyst is an insoluble solid heterogeneous catalyst, the catalyst may be attached to a solid support, for example a polymer support (paragraph 0116).
With regard to the amended limitation wherein the interaction does not result in hydrogenation of the fluid, hyperpolarization of e.g. water, ammonia, butanol, etc. does not require hydrogenation of the fluid.
Iali does not specifically recite wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction.
Chekmenev teaches in the technique known as Signal Amplification by Reversible Exchange (SABRE), spin order may be transferred from para-H2 to target molecules during the lifetime of transient molecular complexes without permanent chemical change. SABRE generally uses an organometallic catalyst to transiently co-locate para-H2 and the target substrate molecule in a low-symmetry complex in solution. In low field (e.g., 5-7 mT), net spin order can be transferred from the para-H2 to the spins of the substrate via scalar couplings. Methods are taught for hyperpolarizing heteronuclei, comprising: (a) combining a plurality of molecules of parahydrogen, a plurality of molecules of a catalyst, and a plurality of molecules of a compound, where the compound includes a heteronucleus and another atom that exists naturally as either a quadrupolar or a non-quadrupolar isotope, where the heteronucleus in at least 50% of the plurality of molecules of the compound is a hyperpolarizable heteronucleus, and where the plurality of molecules of the compound have been modified so as to isotopically enrich the other atom with the non-quadrupolar isotope, and where the parahydrogen, the compound and the catalyst associate to form a complex; and (b) applying a magnetic field with a strength of less than 50 µT to the complex, thereby transferring the spin order from the parahydrogen to the hyperpolarizable heteronucleus associated with the complex (column 1-2).
With regard to the amended limitation wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction, it would have been obvious to one of ordinary skill in the art at the time of the invention that a parahydrogen spin state occurs during at least a portion of the interaction between a catalyst and fluid.  One would have had a reasonable expectation of success in doing so because Chekmenev shows parahydrogen bound to a catalyst during transfer of spin order from parahydrogen, see Figure 11 and column 4.

Claim(s) 1, 2, 7, 11, 12, 16, 17 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett et al. (US 2011/0274626) in view of Chekmenev (US 11,016,1452).
Duckett discloses non-hydrogenative para-hydrogen induced polarisation (NH-PHIP) as enhanced magnetic resonance signals which comprises separating the thermal and longitudinal spin order states. There is also described a template comprising [Ir(COD)(NHC)(Py)]+ (i.e. a catalyst), and analogues thereof, for use in a PHIP magnetic resonance technique and a method for its preparation (abstract).  A method for carrying out an MR experiment, e.g. NMR or MRI, with enhanced sensitivity on a compound comprising hyperpolarisable nuclei, with the steps of: a) preparing a fluid having a temperature TF, containing spatially symmetric molecules comprising two halves each, with a non-Boltzmann nuclear spin state distribution of the symmetric molecules at this temperature TF; b) providing a compound with a defined chemical identity; c) providing a template that offers sites of ordered environment for the two halves of a symmetric molecule and a compound which can be arranged at each site, wherein the ordered environment distinguishes chemically or magnetically the two halves of a symmetric molecule arranged at each site, and wherein the ordered environment allows interaction via scalar coupling or dipolar coupling between the two halves of a symmetric molecule and a compound arranged at each site; d) bringing together the prepared fluid, the provided compound and the provided template, thereby transferring the spin order from the symmetric molecules to the hyperpolarisable nuclei of the compound during a temporary association of the symmetric molecules, the compound, and the template while ultimately keeping the chemical identity of the compound in an appropriate magnetic field; e) performing an NMR measurement on the compound comprising hyperpolarized nuclei prepared in step d); and f) simultaneously, separately or sequentially suppressing or filtering a thermal background signal. 
Polarization transfer to the hyperpolarisable nuclei of the compound is easier to perform and can be applied to a broader scope of compounds in particular compounds that may not undergo a hydrogenation reaction.  Polarization may be transferred within the prepared fluid, which is enriched with symmetric molecules of a particular spin state (e.g. para-hydrogen enriched), directly to the hyperpolarisable nuclei of a compound, without altering the chemical identity of the compound in this process. To achieve this spin transfer, the invention proposes to use a template having sites of ordered environment, and the fluid and the compound are brought together in the presence of the template (paragraphs 0085-93).  
The process of the invention may also include the use of a catalyst. The nature of the catalyst may vary, but may, for example, take the form of a conventionally known hydrogenation catalyst. Thus, such catalysts may be homogeneous catalysts, for example, Wilkinson's catalyst, or heterogeneous catalysts, such as Pd on carbon. Thus, such homogeneous catalysts may include, but shall not be limited to, rhodium based catalysts, such as Wilkinson's catalyst and iridium based catalysts, such as Crabtree's catalyst. Heterogeneous catalysts may comprises one or more platinum group metals, particularly platinum, palladium, rhodium, and ruthenium, precious metal catalysts, such as silver or gold, or non-precious metal catalysts, such as those based on nickel, e.g. Raney nickel. (i.e nickel aluminum alloy, i.e. bimetallic) (paragraph 0132).  
In a further aspect the compound may be a gas, in particular (13C)O2. Inventive polarization transfer to CO2 has been shown in experiment. Another compound in gaseous form may be (15N)2, in particular, for example, for inhalation by a patient (paragraph 0109).
The MR imaging agents may be administered to a sample and the sample subsequently exposed to radiation of a frequency selected to excite nuclear spin transitions of one or more hyperpolarized nuclei present in the imaging agent. The magnetic resonance signals of the nuclei can then be detected. The detected signals can then be used to generate an image, biological functional data or dynamic flow data. 
MR imaging agents may be used to image a subject, for example, selected from a human or animal, a cell culture, a membrane-free culture or a chemical reaction medium. Thus, it may be preferable for the MR imaging agents to have negligible toxicity. Such agents have both in vitro and in vivo usage.  
The MR imaging agent may be administered parenterally, e.g. by bolus injection, by intravenous or intra-arterial injection or, where the lungs are to be imaged, in gas or spray form, e.g. by aerosol spray. Oral and rectal administration may also be used (paragraph 0144+).
One scan NMR spectra of a sample containing a templating medium, 6 nano moles of pyridine and parahydrogen at 295 K in d4-methanol, Figure 1.
Polarized nicotinamide in d4-methanol is taught, e.g. Figure 7.
The use of polarized hydroxyethylpropionate, where the T1 of the carbonyl group is 138 s and 11% net polarization was achieved, to monitor the pulmonary vasculature and pulmonary perfusion through true FISP measurements. The steady-state free precession (SSFP) technique has been used with the same substrate, to demonstrate that coronary angiography data can be collected with similar success using this approach. Imaging studies of succinate, using a 3D 13C fast imaging employing steady-state acquisition (FIESTA) sequence, have also been achieved, including some within the brain of normal and tumour-bearing rats. Parahydrogen-based signal amplifications have also been used to study propane gas that is generated through a heterogeneous reaction. The potential of this approach for use in the imaging of lungs and other porous materials, and of the catalysis process itself, will clearly be explored in the future (paragraph 0190).
Duckett does not specifically recite wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction.
Chekmenev teaches in the technique known as Signal Amplification by Reversible Exchange (SABRE), spin order may be transferred from para-H2 to target molecules during the lifetime of transient molecular complexes without permanent chemical change. SABRE generally uses an organometallic catalyst to transiently co-locate para-H2 and the target substrate molecule in a low-symmetry complex in solution. In low field (e.g., 5-7 mT), net spin order can be transferred from the para-H2 to the spins of the substrate via scalar couplings. Methods are taught for hyperpolarizing heteronuclei, comprising: (a) combining a plurality of molecules of parahydrogen, a plurality of molecules of a catalyst, and a plurality of molecules of a compound, where the compound includes a heteronucleus and another atom that exists naturally as either a quadrupolar or a non-quadrupolar isotope, where the heteronucleus in at least 50% of the plurality of molecules of the compound is a hyperpolarizable heteronucleus, and where the plurality of molecules of the compound have been modified so as to isotopically enrich the other atom with the non-quadrupolar isotope, and where the parahydrogen, the compound and the catalyst associate to form a complex; and (b) applying a magnetic field with a strength of less than 50 µT to the complex, thereby transferring the spin order from the parahydrogen to the hyperpolarizable heteronucleus associated with the complex (column 1-2).
With regard to the amended limitation wherein the catalyst has surface properties that preserve a parahydrogen spin state during the interaction, it would have been obvious to one of ordinary skill in the art at the time of the invention that a parahydrogen spin state occurs during at least a portion of the interaction between a catalyst and fluid.  One would have had a reasonable expectation of success in doing so because Chekmenev shows parahydrogen bound to a catalyst during transfer of spin order from parahydrogen, see Figure 11 and column 4.

Claim(s) 1, 2, 7, 8, 10, 12, 14, 15, 17-19, 39, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable Iali et al. (US 2020/0246491) in view of Chekmenev (US 11,016,152), in further view of Zhao et al. (ChemCatChem, 2016, 8, p. 2197-2201).
The rejection over Iali and Chekmenev is applied as above.  	With regard to claims 14 and 15, Iali does not specifically recite CeO2 nanocrystals as catalyst. 
Zhao teaches parahydrogen-induced polarization (PHIP). Herein, we show how the crystal facet dependence of the pairwise selectivity of the semihydrogenation of propyne, when interpreted in the context of recent DFT calculations, can reveal new details about the hydrogenation mechanism. The pairwise selectivity of propyne hydrogenation is strongly shape dependent, which reflects the surface atom arrangements exposed on the different facets of CeO2 nanocrystals. In this first demonstration of a catalyst shape dependence of PHIP, an unprecedented pairwise selectivity of 8.1% is observed over oxygen-deficient facets of rods, whereas oxygen-rich octahedra facets deliver only 1.6% selectivity. The PHIP data are consistent with a concerted addition pathway through a six-membered-ring transition state, as predicted in the DFT study.
Prior to each hydrogenation run, the catalysts were oxidized in air for 15 min at 3508C at a flow rate of 300 mLmin¢1 to replenish surface oxygen species. The 30:1 H2 /PY reactant gas mixture (0.1 MPa total pressure) was fed into the borosilicate reactor u-tube. The PHIP spectra were acquired in ALTADENA mode, for which hydrogenation products formed at 5 mT were adiabatically transported through perfluoroalkoxy (PFA) tubing to 9.4 T for NMR detection with a single 908 radiofrequency pulse. A line broadening of 3 Hz was applied to all spectra. Pure ALTADENA NMR spectra were obtained by subtracting spectra acquired by using normal hydrogen gas (n-H2) from spectra acquired immediately beforehand with 50% para-enriched hydrogen (p-H2 ) under otherwise identical reaction conditions and acquisition parameters. For quantitative determination of the signal enhancement factor, from which the pairwise selectivity was inferred, fully relaxed, thermally polarized spectra were separately acquired by copious signal averaging on a static aliquot of reactor effluent after stopping the flow. The formulas for the selectivities of the conversions into PE and PD are given in the Supporting Information. The ALTADENA signal enhancement of PE was calculated from the ratio of the signal integrals for the ALTADENA and thermally polarized PE CH group. The hyperpolarized signals were corrected for relaxation losses so that they could be used to determine the pairwise selectivity (page 2200).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide CeO2 nanocrystals as a functionally equivalent polarization transfer catalyst to those in Iali when the teaching of Iali is taken in view of Zhao.  Each of Iali and Zhao are directed to polarization transfer by para-hydrogen to a substrate.  One of ordinary skill could have substituted one polarization transfer catalyst as functionally equivalent for another with a reasonable expectation of success in achieving polarization transfer from para-hydrogen to a desired substrate.

Claim(s) 1, 2, 7, 11, 12, 14-17 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett et al. (US 2011/0274626) in view of Chekmenev (US 11,016,1452), in further view of Zhao et al. (ChemCatChem, 2016, 8, p. 2197-2201).
The rejection over Duckett and Chekmenev is applied as above.  	With regard to claims 14 and 15, Duckett does not specifically recite CeO2 nanocrystals as catalyst. 
Zhao teaches parahydrogen-induced polarization (PHIP). Herein, we show how the crystal facet dependence of the pairwise selectivity of the semihydrogenation of propyne, when interpreted in the context of recent DFT calculations, can reveal new details about the hydrogenation mechanism. The pairwise selectivity of propyne hydrogenation is strongly shape dependent, which reflects the surface atom arrangements exposed on the different facets of CeO2 nanocrystals. In this first demonstration of a catalyst shape dependence of PHIP, an unprecedented pairwise selectivity of 8.1% is observed over oxygen-deficient facets of rods, whereas oxygen-rich octahedra facets deliver only 1.6% selectivity. The PHIP data are consistent with a concerted addition pathway through a six-membered-ring transition state, as predicted in the DFT study.
Prior to each hydrogenation run, the catalysts were oxidized in air for 15 min at 3508C at a flow rate of 300 mLmin¢1 to replenish surface oxygen species. The 30:1 H2 /PY reactant gas mixture (0.1 MPa total pressure) was fed into the borosilicate reactor u-tube. The PHIP spectra were acquired in ALTADENA mode, for which hydrogenation products formed at 5 mT were adiabatically transported through perfluoroalkoxy (PFA) tubing to 9.4 T for NMR detection with a single 908 radiofrequency pulse. A line broadening of 3 Hz was applied to all spectra. Pure ALTADENA NMR spectra were obtained by subtracting spectra acquired by using normal hydrogen gas (n-H2) from spectra acquired immediately beforehand with 50% para-enriched hydrogen (p-H2 ) under otherwise identical reaction conditions and acquisition parameters. For quantitative determination of the signal enhancement factor, from which the pairwise selectivity was inferred, fully relaxed, thermally polarized spectra were separately acquired by copious signal averaging on a static aliquot of reactor effluent after stopping the flow. The formulas for the selectivities of the conversions into PE and PD are given in the Supporting Information. The ALTADENA signal enhancement of PE was calculated from the ratio of the signal integrals for the ALTADENA and thermally polarized PE CH group. The hyperpolarized signals were corrected for relaxation losses so that they could be used to determine the pairwise selectivity (page 2200).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide CeO2 nanocrystals as a functionally equivalent polarization transfer catalyst to those in Duckett when the teaching of Duckett is taken in view of Zhao.  Each of Duckett and Zhao are directed to polarization transfer by para-hydrogen to a substrate.  One of ordinary skill could have substituted one polarization transfer catalyst as functionally equivalent for another with a reasonable expectation of success in achieving polarization transfer from para-hydrogen to a desired substrate.

Claim(s) 1, 2, 7, 8, 10, 12, 13, 16-19, 39, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable Iali et al. (US 2020/0246491) in view of Chekmenev (US 11,016,152), in further view of Zhao et al. (Angew. Chem. Int. Ed., 2017, 56, 3925-3929) (Zhao II).
The rejection over Iali and Chekmenev is applied as above.  	With regard to claim 13 and 16, Iali does not specifically recite silica coated Pt3Sn nanoparticles as catalyst. 
Zhao teaches silica-encapsulated Pt-Sn intermetallic nanoparticles as a robust catalytic platform for parahydrogen-induced polarization of gases and liquids.
Continuous-flow reactions were performed with either normal hydrogen (n-H2) or hydrogen enriched to 50% parahydrogen (p-H2) using two different reactor configurations: 1) a fixed bed gas/solid reactor operating at a pressure of ca. 1 bar positioned in the fringe field of the superconducting NMR magnet, as described in our previous work, and 2) a novel pressurized slurry-type gas/liquid/solid reactor
contained in a modified 10 mm NMR tube (see the Supporting Information). Both types of reactors were operated in the “ALTADENA” mode, which yields characteristic net alignment multiplet patterns. The slurry-type reactor is suitable for non-volatile, higher mass substrates, and the design facilitated hydrogenation studies at elevated pressures, which increases the concentration of dissolved p-H2, increases the boiling point of the solvent, and allows reactions to be run at higher temperatures. Slurry reactions were performed with the NMR tube located in the earthQs field followed by quick manual transfer into the high field of the 9.4 T NMR spectrometer.
Pt3Sn@mSiO2 and PtSn@mSiO2 catalysts produced similarly strong ALTADENA peaks. 
Further, the efficacy of the Pt-Sn iNP catalysts in the aqueous phase is demonstrated. Hydrogenation of 2-hydroxyethyl acrylate (HEA) in D2O was catalyzed by Pt3Sn@mSiO2 in the earth’s magnetic field. After bubbling p-H2 gas through the slurry, the sample tube was immediately transferred into the 400 MHz NMR magnet and the ALTADENA NMR spectrum collected with a 908 pulse. As seen in Figures 4, S10 and S11, intense NMR signals of the methyl (c) and methylene (d) groups of 2-hydroxyethyl propionate (HEP) were obtained (page 3927).
In summary, it was shown that the mSiO2 -protected iNPs prepared by the seeded growth method are effective catalysts for producing PHIP NMR signals of hydrogenation adducts in the gaseous or solution phases. 
Hyperpolarization of 2-HEP in water is significant because this is the standard molecule for in vivo angiography studies.  The mSiO2 encapsulated metal particles afford spontaneous and rapid separation from the catalyst, making this catalyst platform intrinsically safer than dissolved or immobilized transition-metal complexes or free-radical polarizing agents. Agents that have previously been demonstrated to be hyperpolarizable by homogeneous PHIP includes acetate and pyruvate, lactate and phospholactate, nicotinimide, and succinate. It can be expected that slurry reactions containing iNPs will be effective for parahydrogen-induced hyperpolarization of many if not all of these substances (page 3928).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Pt3Sn@mSiO2 nanocrystals as a functionally equivalent polarization transfer catalyst to those in Iali when the teaching of Iali is taken in view of Zhao.  Each of Iali and Zhao are directed to polarization transfer by para-hydrogen to a substrate.  One of ordinary skill could have substituted one polarization transfer catalyst as functionally equivalent for another with a reasonable expectation of success in achieving polarization transfer from para-hydrogen to a desired substrate.

Claim(s) 1, 2, 7, 11, 12, 13, 16, 17 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett et al. (US 2011/0274626) in view of Chekmenev (US 11,016,1452), in further view of Zhao et al. (Angew. Chem. Int. Ed., 2017, 56, 3925-3929) (Zhao II).
The rejection over Duckett and Chekmenev is applied as above.  	With regard to claim 13, Duckett does not specifically recite silica coated Pt3Sn nanoparticles as catalyst. 
Zhao teaches silica-encapsulated Pt-Sn intermetallic nanoparticles as a robust catalytic platform for parahydrogen-induced polarization of gases and liquids.
Continuous-flow reactions were performed with either normal hydrogen (n-H2) or hydrogen enriched to 50% parahydrogen (p-H2) using two different reactor configurations: 1) a fixed bed gas/solid reactor operating at a pressure of ca. 1 bar positioned in the fringe field of the superconducting NMR magnet, as described in our previous work, and 2) a novel pressurized slurry-type gas/liquid/solid reactor
contained in a modified 10 mm NMR tube (see the Supporting Information). Both types of reactors were operated in the “ALTADENA” mode, which yields characteristic net alignment multiplet patterns. The slurry-type reactor is suitable for non-volatile, higher mass substrates, and the design facilitated hydrogenation studies at elevated pressures, which increases the concentration of dissolved p-H2, increases the boiling point of the solvent, and allows reactions to be run at higher temperatures. Slurry reactions were performed with the NMR tube located in the earthQs field followed by quick manual transfer into the high field of the 9.4 T NMR spectrometer.
Pt3Sn@mSiO2 and PtSn@mSiO2 catalysts produced similarly strong ALTADENA peaks. 
Further, the efficacy of the Pt-Sn iNP catalysts in the aqueous phase is demonstrated. Hydrogenation of 2-hydroxyethyl acrylate (HEA) in D2O was catalyzed by Pt3Sn@mSiO2 in the earth’s magnetic field. After bubbling p-H2 gas through the slurry, the sample tube was immediately transferred into the 400 MHz NMR magnet and the ALTADENA NMR spectrum collected with a 908 pulse. As seen in Figures 4, S10 and S11, intense NMR signals of the methyl (c) and methylene (d) groups of 2-hydroxyethyl propionate (HEP) were obtained (page 3927).
In summary, it was shown that the mSiO2 -protected iNPs prepared by the seeded growth method are effective catalysts for producing PHIP NMR signals of hydrogenation adducts in the gaseous or solution phases. 
Hyperpolarization of 2-HEP in water is significant because this is the standard molecule for in vivo angiography studies.  The mSiO2 encapsulated metal particles afford spontaneous and rapid separation from the catalyst, making this catalyst platform intrinsically safer than dissolved or immobilized transition-metal complexes or free-radical polarizing agents. Agents that have previously been demonstrated to be hyperpolarizable by homogeneous PHIP includes acetate and pyruvate, lactate and phospholactate, nicotinimide, and succinate. It can be expected that slurry reactions containing iNPs will be effective for parahydrogen-induced hyperpolarization of many if not all of these substances (page 3928).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide Pt3Sn@mSiO2 nanocrystals as a functionally equivalent polarization transfer catalyst to those in Duckett when the teaching of Ducket is taken in view of Zhao.  Each of Duckett and Zhao are directed to polarization transfer by para-hydrogen to a substrate.  One of ordinary skill could have substituted one polarization transfer catalyst as functionally equivalent for another with a reasonable expectation of success in achieving polarization transfer from para-hydrogen to a desired substrate.

Claim(s) 1, 2, 5, 7, 8, 10, 12, 17-19, 39, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable Iali et al. (US 2020/0246491) in view of Chekmenev (US 11,016,152), in further view of Kalechofsky (US 2009/0016964).
The rejection over Iali in view of Chekmenev is applied as above.
With regard to claim 5, Iali does not specifically teach condensing the hyperpolarized fluid as a hyperpolarized solid.
Kalechofsky teaches that once material (or other material) has been hyperpolarized it may be used for a variety of purposes. First material 112 may be used to hyperpolarized a second material, discussed in detail below, or may be used for other purposes. First material 112 may be stored in hyperpolarized form for an extended period of time at the location where it was polarized, or may be transported to a second location for storage and/or further use. If desired, first material may be liquefied or frozen for storage and/or transport.
It would have been obvious to provide the hyperpolarized fluid of Duckett in solid form when the teaching of Iali is taken in view of Kalechofsky.  One would have been motivated to do so, with a reasonable expectation of success, because Kalechofsky teaches that a hyperpolarized material is desirably frozen for storage and/or transport.

Claim(s) 1, 2, 5, 7, 11, 12, 16, 17 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett et al. (US 2011/0274626) in view of Chekmenev (US 11,016,1452), in further view of Kalechofsky (US 2009/0016964).
The rejection over Duckett in view of Chekmenev is applied as above.
With regard to claim 5, Duckett does not specifically teach condensing the hyperpolarized fluid as a hyperpolarized solid.
Kalechofsky teaches that once material (or other material) has been hyperpolarized it may be used for a variety of purposes. First material 112 may be used to hyperpolarized a second material, discussed in detail below, or may be used for other purposes. First material 112 may be stored in hyperpolarized form for an extended period of time at the location where it was polarized, or may be transported to a second location for storage and/or further use. If desired, first material may be liquefied or frozen for storage and/or transport.
It would have been obvious to provide the hyperpolarized fluid of Duckett in solid form when the teaching of Duckett is taken in view of Kalechofsky.  One would have been motivated to do so, with a reasonable expectation of success, because Kalechofsky teaches that a hyperpolarized material is desirably frozen for storage and/or transport.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618